 580DECISIONSOF NATIONALLABOR RELATIONS BOARDTruck Drivers Local 649,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of AmericaandForest Rowan Concrete,Inc. Cases3-CC-797 and 3-CP-219May 13, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn December 28, 1973, Administrative Law JudgeJohn G. Gregg issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings andconclusions 1 of the Administrative Law Judge asmodified herein.The General Counsel has excepted to the Adminis-trative Law Judge's failure to find that Respondent'spicketing violated Section 8(b)(7)(C) of the Act, aswell asSection 8(b)(4)(B).We find merit in thisexception.According to the credited testimony of Bell, vicepresident and general manager of one of the neutralemployers picketed by Respondent, Wayne Wood-head,abusinessrepresentativeofRespondent,accused him of violating his contract by renting a"nonunion" truck, or renting a mixer from a"nonunion" operator, and said that Respondent wasin the process of trying to get a contract with ForestRowan. In addition, Harvey, another business agentfor Respondent, told Hall, another neutral contrac-tor,thatHallwould be picketed if he boughtconcrete from Forest Rowan, but he could buyconcrete from either of two union concrete compa-nies inthe area without having any problems. Thesestatementsby admitted agents of Respondent as tothe nature of its dispute with Forest Rowan werenever disavowed by Respondent. We find that thesestatements clearly reveal that an object of thepicketing hereinwas to force or require ForestiNo exceptions were filed to the Administrative Law Judge's findingthat Respondent violated Sec. 8(b)(4)(i)and (uXB) of the Act.However, inadopting those findingswe donot adopt or pass on his rationale fordistinguishing this case fromInternational Brotherhoodof ElectricalWorkers,Local Union 861 (Plauche Electric, Inc),135 NLRB 2502TheBuilding and ConstructionTradesCouncil of Philadelphia andVicinity(SamuelE. Long, Inc.),201 NLRB 321.Member Jenkins, tosupportthe 8(b)(7)(C) violation, does not rely onHarvey's statement to Hall thatthe latter would be picketedifhe bought210 NLRB No. 80Rowan to recognize and bargain with Respondent asthe representative of its employees.2As Respondent'spicketing continued for more than 30 days, and nopetition for an election was filed,we find that thepicketing violated Section8(b)(7)(C)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Truck Drivers Local 649, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Falconer, New York, its officers,agents, and representatives, shall:1.Cease and desist from:(a) Threatening Lakewood Supply Co., Inc., W. E.Bell& Sons,Inc., or any other person engaged incommerce, where an object thereof is to forceLakewood, Bell, or any other person to cease using,selling,handling, transporting, or otherwise dealingin the products of Forest Rowan Concrete, Inc., or tocease doing business with Forest Rowan.(b)Establishing ormaintaining pickets at thejobsites of Lakewood Supply Co., Inc., or any otherperson engaged in commerce, or appealing toindividuals employed by Lakewood Supply Co., Inc.,W. E. Bell & Sons, Inc., or any other person engagedin commerce, to refuse to perform services for theiremployer, where in either case an object thereof is toforce Lakewood, Bell, or any other person to ceaseusing, selling,handling, transporting, or otherwisedealing in the products of Forest Rowan Concrete,Inc., or to cease doing business with Forest Rowan.(c) Picketing, causing to be picketed, or threateningtopicket or cause to be picketed Forest RowanConcrete, Inc., or any other employer, where anobject thereof is to force or require Forest Rowan torecognize or bargain with Respondent as the repre-sentative of its employees, where Respondent is notcertifiedas such representative, and where suchpicketing has been conducted for more than 30 dayswithout the filing of a petition under Section 9(c) ofthe Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at itsbusinessoffice andmeeting hallcopies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theconcrete from Forest Rowan, but could buy concrete from two unionemployers without having any problems. This statement shows, of course,the secondaryobjectivewhich we have foundto violate Sec. 8(bX4)(B), andnothing more Nothing in the statement or the context in which it was madeindicatesthe Union hadany interest at this point in being recognized as thebargaining agent for Rowan's employeesAll thestatement shows is that theUnion'sobjectwas to stop Lakewood'spurchases from Rowan-theviolation we have found.3In the event that this Order is enforced by a Judgment of a United TRUCK DRIVERS LOCAL 649,TEAMSTERS581RegionalDirector for Region 3, after being dulysignedby an authorized representative of theRespondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Furnish the Regional Director for Region 3signed copies of said notice for posting by ForestRowan Concrete, Inc., Lakewood Supply Co., Inc.,and W. E. Bell & Sons, Inc., if they be willing, at alllocations where notices to employees are customarilyposted.(c)Notify the Regional Director for Region 3, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.States Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXnot certified as such representative, and wheresuch picketing is conducted for more than 30 dayswithout the filing of a petition for an election.TRUCK DRIVERS LOCAL649, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Ninth Floor, Federal Building, 111WestHuron Street, Buffalo, New York 14202,Telephone 716-842-3100.NOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten Lakewood Supply Co.,Inc.,W. E. Bell & Sons, Inc., or any other personengaged in commerce, where an object thereof isto force Lakewood, Bell, or any other person tocease using, selling, handling, transporting, orotherwisedealing in the products of ForestRowan Concrete, Inc., or to cease doing businesswith Forest Rowan.WE WILL NOT establish or maintain pickets atthe jobsites of Lakewood Supply Co., Inc., or anyother person engaged in commerce, or appeal toindividuals employed by Lakewood Supply Co.,Inc.,W. E. Bell & Sons, Inc., or any other personengaged in commerce, to refuse to performservices for their employer, where in either casean object thereof is to force Lakewood, Bell, orany other person to cease using, selling, handling,transporting, or otherwise dealing in the productsof Forest Rowan Concrete, Inc., or to cease doingbusiness with Forest Rowan.WE WILL NOT picket, cause to be picketed, orthreaten to picket or cause to be picketed ForestRowan Concrete, Inc., or any other employer,where an object thereof is to force or requireForest Rowan to recognize or bargain with us asthe representative of its employees, where we areDECISIONSTATEMENT OF THE CASEJOHN G. GREGG,Administrative Law Judge: This casewas heard at Buffalo,New York,on October30, 1973,based on chargesduly filedand a consolidated complaintissuedOctober5,1973,alleging that the Respondentviolated Section 8(b)(4)(i)and (ii)(B) and 8(bX7) of theAct. TheRespondent denies any violations of theAct. Forthe reasons explicated more fully hereinafter I find andconclude that the Respondent did indeed violate the Act asalleged in the complaint as to Section 8(b)(4)(i)and (iiXB).Upon the entire record in the case,includingmyobservation of the demeanor of the witnesses and carefulconsideration of the briefs filed by the parties I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS AND THE LABORORGANIZATION INVOLVEDForestRowan Concrete,Inc., is,and has been at alltimes material herein,a corporation duly organized under,and existingby virtueof, the laws of the State of NewYork.At all times material herein, Forest Rowan hasmaintained its principal office and place of business atSouthWork Extension,in the city of Falconer, and Stateof New York,herein called the Falconer facility,and is,and has been at all times material herein,engaged at saidplace of business and location in the manufacture,sale anddistribution of concrete and aggregate products.During the past year, Forest Rowan,in the course andconduct of its business operations,caused to be manufac- 582DECISIONSOF NATIONALLABOR RELATIONS BOARDtuned, sold, and distributed at said Falconer facility,products valued in excess of $50,000, of which productsvalued in excess of $50,000 were furnished to amongothers,Amadoria Construction Co., Inc., LakewoodSupply Co., Inc., herein called Lakewood, and G. L. OlsonContractors, Inc.; each of which enterprises annuallyreceives goods and materials valued in excess of $50,000 atitsNew York location directly from points outside theState of New York.W. E. Bell & Sons, Inc., herein called Bell, is engagedin the sale and trucking of concrete, and pursuant to anagreement with Forest Rowan, rents trucks from ForestRowan.Lakewood is engaged in the building supply andconstruction business and, pursuant to an agreement withForest Rowan, purchases concrete from Forest Rowan foruse at its various New York jobsites.Forest Rowan, Bell, and Lakewood are now and havebeen at all times material herein, employers and/or personsengaged in commerce within the meaning of Section 2(6)and (7) and 8(b)(4) and (7) of the Act.Respondent is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that through FrankHarvey and Wayne Woodhead the Respondent threat-ened, restrained, and coerced Lakewood and Bell infurtherance of the Respondent's dispute with ForestRowan; that the Respondent in furtherance of its disputewith Forest Rowan authorized, established, and main-tained pickets at Lakewood's various New York jostieswhere Forest Rowan delivers concrete to its customers;and in furtherance of said dispute ordered, instructed,requested,and appealed to individuals employed byLakewood, Bell and other persons engaged in commerce oran industry affecting commerce to refuse to performservices for their employers and threatened, coerced andrestrained Lakewood, Bell and others with the object offorcing the aforesaid to cease using, selling, handling,transporting, or otherwise dealing in the products of and tocease doing business with Forest Rowan, all in violation of8(b)(4)(i) and (ii)(B) of the Act.Additionally the complaint alleges essentially that theRespondent has demanded that Forest Rowan recognizeand bargain with Respondent as representative of certainof Forest Rowan's employees employed at its Falconerfacility, and that in furtherance of the aforesaid demandfor recognition and bargaining, Respondent, has picketedor caused to be picketed Forest Rowan at its Falconerfacility, and at places where Forest Rowan was deliveringconcrete to its customers, said picketing conducted formore than 30 days without the filing of a petition underSection 9(c) of the Act for the Board election, that anobject of said picketing was to force Forest Rowan torecognize or bargain with the Respondent as the represent-ative of certain of Forest Rowan employees at the Falconerfacilitynotwithstanding that the Respondent is notcurrently certified as representative of such employees,thereby engaging in unfair labor practices within themeaning of Section 8(b)(7)(C) of the Act.ForestRowan president of Forest Rowan Concretetestified that on July 1, 1973, a picket appeared at theSouth Work Extension jobsite where Rowan was deliveringconcretewith a sign indicating that Forest RowanConcrete Company "by not paying the rates, wages andconditions of this Local Union is breaking down ourconditions and forcing our men out of work, Truck DriversLocal 649." Rowan testified that Rowan Concrete, Inc.,does not now have nor did it have in the past a collective-bargaining relationship with Respondent Teamster Local649. Rowan testified that the picketing on July continuedfrom 8 o'clock in the morning until 4 in the afternoon 5days a week Monday through Friday.Rowan stated that on September 27, 1973, the Companyhad occasion to deliver concrete to Lakewood SupplyCorporation at the Chrysler building where at 9 in themorning Rowan observed a picket walking back and forthalong the roadway picketing the job. At that time ForestRowan trucks were there.Rowan testified further that while picketing at the SouthWork Extension jobsite had ceased there was a picket whofrom time to time follows the Forest Rowan mixer trucksto jobsites and sometimes the jobsite is picketed andsometimes not. Rowan said that this was done at random.Rowan stated that some pours of concrete undertaken byhis company were interrupted by the picketing for shorttimes although whatever concrete there was to pour waspoured or laid.JerryHall,President of Lakewood Supply CompanyInc.,and of Chautauqua Steel Building Company Inc.,testified that on July 1, 1973, he had occasion to talk toFrank Harvey, business agent for Respondent Truckdri-vers' Local 649, at Harvey's office in Falconer, New York.Hall had gone to see Harvey at his office to discuss thepouring of concrete using Forest Rowan Concrete andHall wanted to find out if he was going to have anyproblem with the local union. According to Hall, Harveytoldhim that on any of Lakewood Supply's jobs he,Harvey, would picket Lakewood if Lakewood used ForestRowan Concrete. Hall asked Harvey if Harvey could gethis problem straightened out with Rowan and not picketLakewood as he did not want Lakewood's jobs shut down.According to Hall, Harvey told him that there were twounion concrete companies in the area and that Lakewoodcould purchase concrete from them and by doing so wouldhave no problem. Hall explained several reasons why hewould not buy concrete from the two union firms. Harveythen told him that he was representing the Teamstersconcrete truckdrivers, that he had his job to do, and hewould picket Lakewood wherever Lakewood used ForestRowan Concrete.Hall testified further that on July 18, 1973, he hadoccasion to be on the Lakewood Supply jobsite in LittleValley, New York. At 8 a.m. he observed a picket carryinga sign as previously described in the area where theconcrete trucks were entering the jobsite in such positionthat trucks would enter to the left of the picket's car so thatthe sign did not confront a truck as it entered the jobsite. TRUCK DRIVERS LOCAL649, TEAMSTERS583At the time the picket was standing beside his cardisplaying the sign.Hall left the jobsite and returned in the afternoon atapproximately 3 o'clock when he observed the same picketin approximately the same position displaying the sign aspreviously described.At that time, according to Hall,Forest Rowan was not on the jobsite and at the place ofthe concretepourthe cement finishers were running steeltrowels and putting the final finish on the concrete. Thepicket was still there approximately a half hour later whenHall left the jobsite.Hall stated that none of the crafts that were working onthe job at the time would cross the picket line on July 18,that he talked to the electrical foreman on the job in themorning who told him that he could not cross the picketline and asked if the picket line would be on the job thefollowing day. Hall also talked to the plumber foreman atthe same time.Accordingto Hall during his time on thejobsite in the morning and afternoon he saw no electricalworkers or plumbers working.Hall testified further concerning the Lakewood Supplyjobsiteat the ChryslerBuilding inLakewood, New York,and stated that on September 27 he had occasion to be atthat particular jobsite that day, and that toward the middleof the afternoon at approximately between 2:30 to 3 heobserved a picket in front of the jobsite displaying a sign aspreviously described. At that time the picket was sitting inhis car, the sign was leaning up against the car.Hall statedthat Forest Rowan was not on the job at that time. WhenHall left 30 minutes later the picket was still there.Hall stated that the next day, September 28, he was atthe jobsite again and he observed a picket located inapproximately the same place as the prior day doing thesame thing,sitting in his car with the sign leaning upagainstthe car with the same wording previously de-scribed. Forest Rowan was not on the job at that time.Hall testified that on the jobsite at Salamanca, NewYork, on October 2, 1973 at approximately 3:30 in theafternoon he observed a picket sitting in his car acrossfrom the building with a picket sign lying face up on thehood of the car. The picket was stationed right across thestreet from the material entry, and Forest Rowan was noton the jobsite at that time. Hall stated that, while the signon the hood of the car was not readily observable as it waslying face up on the hood, it was observable to someonewho approached or walked past the car. He did state thatthe entrance to the jobsite however was across the streetfrom the car.In further testimony Hall stated that Lakewood Supply isa member of the Southern Tier Builders Association, whichhas an agreement with Truckdrivers Local 649 whichincludes a provision stating as follows:Article 14 "The employeragrees to refrain fromusing the servicesof any personwho does not observethewages, hours and conditions of employmentestablished by the Union having jurisdiction over thetype of service performed.Sitework shall be defined as all work done on thesiteproper and all hauling from an area outside theproject area to the project area which outside area isoperated and maintained by the prime contractor foruse in conjunction with the project.The employeragrees that the wages and hours andworking conditions provided for by this agreementshallencompass the entire work covered by thisagreement thereby applying equally to any subcontractletby the employer on the work covered by thisagreement.According to Hall, Lakewood was not signatory to thisagreement,and in his discussion with Harveyon July 1,1973, at Harvey's office this agreement was not mentioned.Hall stated however,that the wages paid by Forest RowanConcrete were mentioned and were discussed.Donald Baker,President of D. L.Baker,Inc., testifiedthat on July 18, 1973,he was on theLittle Valleyjobsitedoing some work for Lakewood pouring and finishingconcrete.At 7:45in the morning as Baker drovethe jobsitehe encountered a picket standing in the driveway with asign. The picket asked Baker if he was going to go throughand Baker said "yes." According to Baker he told thepicket that he did not have previous knowledge of thepicketing, that he had several yards of concrete ordered,which he was liable for,that he was going to pour becausehe had not been given 24 hours' notice. According to Bakerthe picket let him through,telling him he now had a 24-hour notice.Bakerstated that he did not read the picketsign and he crossed the picket line.William Bell,vice president and general manager of W.E.Bell& Sons, Inc., stated that his truckdrivers areemployed by the Respondent Local and the Company hasa bargaining relationship with the Local. According to BellinMay 1973 Bell and Forest Rowan agreed to work theirtrucks back and forth, rent them from each other with adriver.Bell testified that on August21, 1973,he had occasion totalk with Wayne Woodhead, representative of the Respon-dent Teamsters Local 649 in Olean, New York. Bell statedhe had received information that Woodhead was at theplant in the process of setting up a picket line, so he wentout to the plant to see what was going on. When he arrivedat the plant he found Woodhead there, and asked himwhat was going on.According to Bell,Woodhead statedthat he understood that Bell had a rented truck fromForest Rowan, out of Jamestown, and it was in violation ofthe contract, and that Woodheadwas goingto have to puta picket line up, that he had spent the money for twopickets and signs and they were in the process of setting upa picket.Bell testified that he asked Woodhead if he got ridof the truck would Woodhead refrain from picketing, andWoodheadsaidthat he would.Accordingto Bell, he then told Woodhead that when thetruck came back from the present pour he would send itback.Woodhead said that Bell was in violation of hiscontract in renting a nonunion truck or renting a mixerfrom a nonunion operator,that Local 649 was in theprocess of trying to get a contract with Forest Rowan, andspent a lot of money on pickets and time and so forth, andthat Bell was more or less being detrimental to the wholesituation there.So according to Bell he agreed to send thetruck back and did so, and has not since August 21, 1973,rented trucks from Forest Rowan. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDIn his testimony Bell stated that his agreement withRespondent Local 649 included a provision as follows:Article V Subcontractors: The employeragrees thatthe wage,hours and working conditions provided inthis agreement shall encompass the entire work coveredby this agreementthereby applying equally to anysubcontract let by the employer and work covered bythis agreement. All employees including these employ-ees are the subcontractorshall be paid directly by theEmployer. However when mutually agreed between theEmployer and the Union a subcontractor shall beallowed to establish its own payroll.Frank Harvey, business agent and secretary-treasurer oftheRespondent Local for 18 years, testified that Hallcalled him and asked to come over to Harvey's office totalk About a problem. There he asked Harvey if he coulduse Rowan Ready-Mix on his jobs at Washington Streetand at Lakewood without having a problem with Harvey.Harvey then told Hall that Rowan Ready-Mix at that timewas paying$4 an hour and the union rate was $5.65 plusbenefits,which placed union employers in a deficitposition as far as hours per employee was concerned. Thiscompetition,according to Harvey, he told Hall was causinghis employers to lay off the Respondents' members and hewas concerned about it. According to Harvey, Hall thenasked him if he was going to picket if Hall used ForestRowan,andHarvey told Hall "Look,I'm going toadvertise wherever and whenever I can, that Forest RowanReady-Mix is knocking my brains out as far as competitionis concerned.We can't compete."Harvey testified that prior to that time he had permittedHall to pour concrete with Forest Rowan and he was notbothered, but that in the future wherever he possibly couldhe was going to tell everybody what his problems were."I'm going to advertise through picketing that ForestRowan is breaking down my membership and my peopleare being laid off."Harvey testified further that prior tothemeetingdiscussed above he had called Hall and made him awarethat Hall had a nonunion subcontractor on his job and"under the terms of our contract with him that the truckwould be manned by a Teamster under the contract."According to Harvey, Hall then discussed with him thattheman was a subcontractor and what he was doing.Harvey then went down, took a look at the job, talked tothe man on the truck, and found out that the truck wasengaged the majority of the time in digging footers andHarvey didn't believe it was necessary to put a teamster onat that time.Harvey testified that he directed that picket signs beplaced "wherever we heard Rowan was pouring concrete."Harvey stated his instructions to the picket was to picketwhen the truck was on the jobsite, and when the truckpulled off the picket signs were to be pulled in. The picketwas to wait for another truck to come and when anothertruck came the picketing was to be resumed.Harvey statedthat he had a picket following the trucks on a randombasis.Harvey stated that the purpose of the picketing wastoadvertise.Harvey specifically denied that in hisconversation with Hallon July 1, 1973, hesaid that hewould picket Lakewood Supply, but stated that he wouldpicket Forest Rowan.Harvey stated he was not familiar with the picketingconducted in Lakewood as he wasn't there,but that thepicket operated under the same instructions as previouslydiscussed,that when the truck came he picketed and whenthe truck left he withdrew.Harvey stated that the sameinstructions were given to the picket at Lithe Valley whereWayne Woodhead and two other people did the picketing.Q. Isn't it a fact that you asked Mr. Hall toconsider using other concrete drivers in your conversa-tion with him.A.Yes, I did. I told him theywere available to him.Q.Andyou asked him to use them.If he would usethem to consider using them?A. I'm not toosure about that.Wayne Woodhead,business representative of the Res-pondent Local in the Olean area, testified concerning theconversationwithBellon or about August 21, 1973.Woodhead stated he went to the jobsite on another matter,and was talking to a steward when he saw a Forest Rowantruck and he asked the steward what he was doing and thesteward said they were short of trucks. According toWoodhead,Bellwas pouring concrete.Lateron,whileWoodhead was in the area Bell came over to him and theydiscussed Rowan. Woodhead said that he told Bell that inthe contract they were supposed to have thesame wagesand hours.Bell told Woodhead that he could not get thetrucks.Woodhead told Bell that they had been "advertis-ing Rowan up in Falconer and it wasn't right for Bell tobring Rowan in there with these union people."AccordingtoWoodhead,Bell then said to him"why don't youorganize them"or something like that, to which Woodheadresponded "We don't want them."Woodhead denied specifically that he said he was goingto picket Bell.Woodhead stated that he would not picketBell because he had a contract with him and he'd have togo through the grievance procedure.Woodhead stated that in connection with the picketinginLittleValley on July 18, 1973,he had two or threepickets,there to picket Forest Rowan.Harvey instructedhim to picket just when Forest Rowan was there and whenForest Rowan was not there to take the signs off, whichWoodhead stated they did. Woodhead did state that"Whenwe took them off, we stood around and laid themagainst the tree.They couldhave been against the tree facein or face out.- We didn'twalk when Forest Rowan wasn'tthere."Woodhead stated that when Forest Rowan wastheretheywalked up and down when the trucks came inuntil the trucks left. According to Woodhead the picketsarrived at the jobsite at 6:30 a.m., stood aroundtalkingwith the signs against a tree until about 8 a.m. when theywalked up and down with the signs.On cross-examinationWoodhead stated that when hetalked to the steward and asked what the truck was doingthere he did not tell the steward to stop working but toldhim that he, Woodhead, had to think it over, to continueworking in the meantime.Q. Isn't it a fact that you told the steward that heshouldn'tbe working with the Forest Rowan truck?A. I don'tknow whether I actually said, no, I TRUCK DRIVERS LOCAL 649,TEAMSTERSdidn't stop him or anything. I said I had to decide whatIwas going to do .. .Q.Was that your testimony in front of the UnitedStates Magistrate?A. I'm not sure what I said there. When I wasactually talking to him there, I don't know what I said,actually that he don't be doing it or not, I didn't tellhim to stop doing it, lets put it that way.Q.But you might have said he shouldn't be doingit.A.Right.Woodhead's version of his discussion with Bell was asfollows:I said, how come you got Forest Rowan down here, wehave been advertising him down in Falconer. He saidI'm short of trucks and 1 can't get them anywhere else.I said, according to the contract you're not living up tothe contract because of the wages, hours and condi-tions and they're not Union. He says, well I couldn'tget trucks anywhere else. So then I said, that I wasgoing to have to advertise him or something like that.He said, well there isn't much more, and he'll leave.A.The Alleged Violations of Section 8(b)(4)(i) andAnalysis,Findings and ConclusionsTurning first to the allegation that on or about July 1,1973,Harvey threatened, restrained, and coerced Lake-wood in furtherance of the Respondent's dispute withForest Rowan. I am convinced and I find that Harvey didin fact threaten Hall of Lakewood that he would picketLakewood, in furtherance of the Respondent's dispute withForest Rowan. In so finding based on my observation ofthe demeanor of Hall as he testified I have credited thetestimony of Hall who testified in a convincingmanner,and who impressed me with his straightforward anduncontrived testimony. On the other hand I do not creditHarvey's version of his discussion with Hall and his denialthat he told Hall he would picket Lakewood and hisstatementthat he told Hall he would picket only ForestRowan. In addition to not crediting Harvey's version of hisdiscussionwith Hall I am persuaded from an analysis ofHarvey's testimony in its totality that his object was clearlyto picket wherever and whenever he could and in soinforming Hall he made it clear that Lakewood would bepicketed.Turning to the allegation that on or about August 21,1973,Woodhead threatened and restrained Bell in further-ance of Respondent's dispute with Forest Rowan I amconvinced and I find that the Respondent did therebythreaten, coerce, and restrainBell. Basedon my observa-tion of the demeanor of the witness Bell as he testified Iwas impressed by his straightforward testimony, hisprompt and uncontrived responses and his sincerity and Icredit his testimony and find that Woodhead told Bell thatBell was inviolation of his contract with the Respondentby using Rowan's trucks and that because of that he wasgoing to picket Bell.Based on my observation of the demeanor of Woodheadas he testified I do not credit his version of the foregoingdiscussion nor his denial that he threatened to picket Bell.Additionally, inherent in Woodhead's testimony concern-585mg his statement to Bell was a clear threatthat he would"advertise" or picketBell if Bell continued to use Rowantrucks.It is clear from amplecredited testimony of record thatthe Respondent picketed Lakewood Supply Co. jobsites onJuly 18, 1973, in Little Valley, New York, and onSeptember 27 and 28 at Lakewood, New York, and onOctober 2, 1973, atSalamanca,New York,with signsreading:The Forest Rowan Concrete Company by not payingthe rates, wages and conditions of this Local Union isbreaking down our conditions and forcing our men outof work.Truck Drivers Local 649There is ample evidence to persuade me and I find thatsuch picketing at the aforesaid jobsites was conducted atthe site not only when Forest Rowan men and trucks wereengaged in delivering and pouring concrete but prior toand subsequent to the arrival and presence of ForestRowan at the jobsite. In this connection based on myobservation of the witness Forest Rowan as he testified Icredit his testimony which was given in a straightforwardand sincere manner. In addition, credited testimony ofrecord by Hall and Bell, establishes that picketing wasindeed conducted at the jobsites at times when ForestRowan was not present. I have also given weight toexhibits of record indicating that Forest Rowan was off theaffected jobsites before 12:30 p.m. on the dates in question.Accordingly, I find the picketing under the circumstancesherein not in conformance with the requirements ofMooreDry Dock.Additionally, crediting the testimony of Hall itis clear from the record that the Respondent's unlawfulpicketing resulted in a work stoppage by other" trades.The Respondent relies heavily onInternational Bhother-hood of ElectricalWorkers, Local 861 (Plauche Electric,Inc.),135 NLRB 250 (1962).Plaucheis clearly distinguishable from the case at handin that inPlauchethe picketing continued while theemployees of the primary employer were on a lunch orcoffeebreak. There the Board held that the picketing wasnot thereby rendered unlawful as the primary employerwas manifestly engaged in its normal business at the situseven though its employees temporarily departed the site forlunch or coffeebreak.In the case at hand this rationale is not applicable. InPlauchethe employees of the primary employer wereengaged in the performance of work of a continuing naturerequiring their presence on the job from the time they leftthe primary employers premises and entered the jobsiteuntil they departed at the end of the day. In the case athand the normal business of the primary employer ForestRowan was of an intermittent nature.From time to time atruck would enter thepremises,pour, and depart. In anyevent having found that the picketing took place at timeswhen the Forest Rowan trucks were not present at thejobsiteand having found that Rowan's activity wasconducted in the morning and completed sometime aroundnoon, in my view when the picketing continued after suchactivity had ceased it no longer conformed toMoore DryDock. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is also clear,crediting the version of Hall in hisdiscussion with Harvey on July 1, 1973, that Harvey askedHall to stop using Forest Rowan concrete and urged theuse of union ready-mix employers in lieu of Forest Rowan,a clear indication of the Respondent's intent to induceLakewood to cease doing business with Forest Rowan.Additionally I reject the Respondent's contention thatLakewood and Bell are not neutral employers hereininasmuch as they had agreements with subcontractingclause with the Respondent Local which protected theunion wage.Aside from a question as to whether or notLakewood was indeed bound contractually with theRespondent, it is well settled that such subcontractingclausesmay be enforced only through appropriate legalchannelsand not by threats,coercion,or restraintproscribed by Section 8(bX4)of the Act.CentlivreVillageApartments,148NLRB 854;Ets Hokin Corporation,154NLRB 839;Local 1976,United Brotherhood of Carpenters,[Sand Door& Plywood Co.] v. N.L.R.B.,357 U.S. 93 (1958).Accordingly I am convinced and I find,as alleged in thecomplaint,that throughHarvey and Woodhead theRespondent threatened,restrained,and coerced Lakewoodand Bell in furtherance of the Respondent's dispute withForest Rowan,that the Respondent in furtherance of saiddispute authorized,established,and maintained pickets atLakewood'svariousNew York jobsites when Rowandelivered concrete to its customers, and that the Respon-dent in furtherance of said dispute instructed,requested,and appealed to individuals employed by Lakewood, Bell,and others to refuse to perform services for their employersallwith the object of forcing Lakewood,Bell, and others tocease using,selling,handling, transporting,or otherwisedealing in the products of and to cease doing business withForest Rowan in violation of Section 8(bX4)(i)and (iiXB)of the Act.B.The Alleged Violations of Section8(b)(7)(C) ofthe ActThe complaint alleges essentially that the RespondentsinceJuly 1, 1973, has demanded that Forest Rowanrecognizeand bargain with it as representative of certain ofForest Rowan employees at the Falconer facility; that infurtherance thereof the Respondent has picketed ForestRowan at its Falconer facility and at places where ForestRowan was delivering concrete to its customers, theaforesaid picketing conducted with the object of forcingForest Rowan to recognize or bargain with the Respondentand said picketing conducted for more than 30 dayswithout the filing of a petition under Section 9(c) of theAct.There is no dispute as to the fact that the Respondent isnot currently certified as the representative of any ofForest Rowan's employees. It is also clear from creditedtestimony of record by Forest Rowan that the Respondentpicketed Rowan's South Work Extension jobsitecontinu-ously from July 1 to September 18, 1973, and at variousother jobsites where Rowan was delivering concrete to itscustomers.The basic question herein is to determine the true natureof the picketing, for if this be recognitionalor organiza-tional picketing the Act is violated. As stated by the Board,unlawful motivein picketing situations is not often provedby admission, but rather, the motive for theact in questionmust beascertainedfrom all theattendant circumstances.International Ladies' GarmentWorkers' Union, AFL-CIO(Coed Collar Company),137 NLRB 1698.Analysis ofthe circumstances herein leadsme to findand conclude that the picketingherein was not conductedfor recognitionand organization as alleged in the com-plaint.In this connection while I have credited the testimony ofBellwho stated thatin his discussion withWoodhead onAugust 21, 1973, Woodhead told him thatthe Respondentwas inthe process of tryingto get a contract with ForestRowan,and spent a lot of money on pickets and time, andthatBell was a detriment to the whole situation,and whileIdo not credit Woodhead's denial, I simply do not find insuch statement a sound basis for finding as a fact that theRespondent'spicketingwas for the object of gainingrecognitionor organization, rather than for theobject ofadvertising that Rowan did not pay unionwages. In thisconnection, the recordestablishesthat the picketsigns didnot indicate a recognitionalor organizationalobject butwere in fact advertisement. Thereis insufficientevidenceof record to persuade me that thepicketingwas indeed forthe proscribed object.Accordingly, that portion of the complaintalleging aviolation of Section 8(bX7XC) by the Respondent is herebydismissed.III.THE EFFECTUPONCOMMERCE OF THE UNFAIRLABOR PRACTICESThe activities of the Respondent set forth in section II,above, occurring in connection with the operations ofForest Rowan Concrete, Inc., Lakewood Supply Co., Inc.,and W.E. Bell & Sons,Inc., have a close,intimate, andsubstantialrelation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYIt having been found that the Respondent, Truck DriversLocal 649, has violated Section 8(bX4Xi) and (iiXB) of theAct, it is recommended that itcease and desist therefromand take certain affirmativeaction designedto effectuatethe policies of the Act.Upon the basis of the above findings of fact and uponthe entire record in thecase,Imake thefollowing:CONCLUSIONS OF LAW1.Respondent, Truck Drivers Local 649, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.2.Forest Rowan Concrete, Inc., Lakewood Supply Co.,Inc.,and W.E. Bell & Sons, Inc., are each engaged incommerce within the meaning of Section 2(6) and (7) oftheAct,and are persons engaged in commerce or in anindustry affecting commerce within the meaning of Section8(b)(4) of the Act. TRUCK DRIVERS LOCAL 649, TEAMSTERS5873.TheRespondent,by threatening Lakewood and Bellin furtherance of the Respondent's dispute with ForestRowan;by establishing and maintaining pickets atLakewood's various New York jobsites;by appealing toindividualsemployed byLakewood and Bell to refuse toperform services for their employers;all with the object offorcing Lakewood,Bell, and others to cease using, selling,handling, transporting, or otherwise dealing in the prod-ucts of and to cease doing business with Forest Rowan, hasengaged in unfair labor practices in violation of Section8(bX4Xi)and (iiXB)of the Act as alleged in the complaint.[Recommended Order omitted from publication.]